Citation Nr: 1114979	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to December 24, 2009, and as 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's friend


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, which granted service connection for PTSD, evaluated as 30 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent, and in January 2010, the RO granted the claim, to the extent that it increased his evaluation to 70 percent, with an effective date of December 24, 2009.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).   In November 2009, and June 2010, the Board remanded the claim for additional development.  

In May 2009, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  For the period prior to December 24, 2009, the Veteran's PTSD is shown to have been manifested by symptoms that include flashbacks, nightmares, irritability, social isolation, and hypervigilance; and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not occupational and social impairment with reduced reliability and productivity.  

2.  As of December 24, 2009, the Veteran's PTSD is shown to have been productive of symptoms that include flashbacks, nightmares, irritability, social isolation, hypervigilance, and impaired concentration; but not total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  Prior to December 24, 2009, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  As of December 24, 2009, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial rating for his service-connected PTSD.  A review of the transcript of his hearing, held at the RO in May 2009, shows that he essentially argues that an initial increased evaluation is warranted due to such symptoms as panic attacks once or twice per week, anger issues, social isolation, nightmares, and flashbacks.  He testified that he last worked in January 2007, and that he was "kind of let go," after he thought he was going to be fired.  He stated that he had been driving a truck, and that although he had applied for unemployment, his employer fought it.  

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2010), the Veteran's personnel file and discharge (DD Form 214) show that he served in Vietnam, and that his awards include the Combat Infantryman Badge, and the Purple Heart.  His service treatment reports show treatment for psychiatric symptoms beginning in 2006.  

In July 2006, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  The Veteran appealed the issue of entitlement to an initial compensable evaluation, and in January 2010, the RO increased his evaluation to 70 percent.  The RO assigned an effective date for the 70 percent rating of December 24, 2009.  

The Board notes that in January 2011, the RO granted a total disability rating for compensation purposes based on individual unemployability (TDIU).  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that the Veteran has been afforded diagnoses of psychiatric disorders other than PTSD, e.g., dysthymia.  In its analysis the Board has not attempted to dissociate any psychiatric symptoms from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).    

A.  Prior to December 24, 2009

The relevant medical evidence consists of VA progress notes, and a VA examination report, dated between November 24, 2004 (i.e., the effective date for service connection) and December 24, 2009.  

The VA progress notes show that the Veteran began receiving treatment for psychiatric symptoms in May 2006.  Specifically, he received three treatments in 2006 and 2007 (each), two treatments in 2008, and three treatments in 2009 (prior to December 24, 2009).  His GAF scores were repeatedly noted to be 65, with two GAF scores of 55 (in June and September of 2009).  This evidence shows that he was repeatedly noted to be appropriately dressed and well-groomed, to be cooperative, with speech and language WNL (within normal limits), and to have thought processes that were logical, coherent and cohesive.  He was noted not to have suicidal ideation, homicidal ideation, delusions, or hallucinations.  His insight and judgment were found to be "intact" and "good."  At times he was noted to display some depression, at other times he was noted to be euthymic.  His medications included Prozac, Fluoxetine, and Citalopram.  In this regard, a June 2007 report notes that he had improved mood, anxiety and sleep since using Fluoxetine, and to state that he felt much better, with no side effects.  An October 2007 report notes that he was sleeping "ok," and feeling more calm, with better mood, due to Prozac, with no side effects.  A number of reports dated between 2008 and 2009 note that he was looking for employment "but not finding anything yet."  

A VA examination report, dated in July 2006, shows that the Veteran reported having symptoms that included recurrent intrusive thoughts of combat, and distressing dreams, as well as avoidance of things that may remind him of combat, feelings of detachment, difficultly showing affection, a restricted range of effect, sleep difficulties, hypervigilance, and a "very constricted" social network.  He reported an employment history that included 13 years as an armored car driver, that he was currently driving a truck, and that "he takes pride in not missing work."  On examination, appearance was normal, he was alert and cooperative, and oriented times four (time, place, person, and objects).  Speech had normal rate, flow and volume.  Thought processes were coherent, sequential, and relevant.  There were no hallucinations, delusions, or obsessive behavior.  Mood was euthymic and/or calm.  Affect was normal.  Memory was unimpaired.  Concentration interfered with task completion.  With regard to insight and judgment, he had "little or no awareness."  He had no current suicidal ideation, intent, or plans.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 66.  The report notes that he was "capable of being employed without significant impairment at this time."  The report further noted severe impairment primarily in areas of social involvements and relationships, and that he had fortunately found a career in which he was relatively uninvolved with others.  

The claims file includes two lay statements, dated in May 2009.  A statement from C.L.P. shows that she asserts that she has known the Veteran since 1953, and that he has had to work at jobs requiring little supervision, and that he left his most recent job in January 2007 when he found out that he was to be terminated.  She indicated that he engaged in socially isolative behavior.  A statement from the Veteran's daughter reports that the Veteran drove his three children away from him, and that they seldom see him.  She further states that he refuses to take order, that he cannot be around other people, and that he is "impossible to be around."  

The Board finds that prior to December 24, 2009, an initial evaluation in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  As an initial matter, there is no record of any treatment whatsoever between November 24, 2004 (the effective date for service connection) and prior to May 2006, a period of about 17 months.  There is no history of hospitalization for psychiatric symptoms.  As of May 2006, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The findings in the VA progress notes show that the Veteran was repeatedly shown to be appropriately dressed and well-groomed, cooperative, with unremarkable speech, memory, orientation, and thought processes, and that he was found not to have suicidal ideation, homicidal ideation, delusions, or hallucinations.  His insight and judgment were found to be "intact" and "good."  The Veteran's GAF scores in VA progress notes were primarily 65, which indicates no more than moderate symptoms.  See QRDC DSM-IV.  The July 2006 VA examination report shows that the Veteran's concentration interfered with task completion, and that with regard to insight and judgment, he had "little or no awareness."  However, he was shown to have a normal appearance, and to be oriented times four, with unremarkable speech, thought processes, affect, and memory.  There were no hallucinations, delusions, obsessive behavior, or suicidal ideation, intent, or plans.  The Axis V diagnosis was a GAF score of 66, which indicates no more than moderate symptoms.  Id.  

In summary, the Board finds that when the GAF scores are weighed together with the other evidence of record, particularly the findings as to the Veteran's psychiatric condition and functioning, that the evidence does not show that the Veteran's symptoms, which include depression, nightmares and sleep disturbances, are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411 prior to December 24, 2009.  See 38 C.F.R. § 4.7.  In this regard, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  Therefore, it is found that, prior to December 24, 2009, the 30 percent disability evaluation assigned to the Veteran's PTSD adequately compensates him for the degree of disability demonstrated.  

In reaching this decision, the Board has considered the Veteran's representative's argument that his GAF scores of 55 (in June and September of 2009) warrant an increased evaluation, to include the argument, in essence, that the increased evaluation assigned by the RO, from 30 percent to 70 percent, was too large and is an indication that he probably had more severe symptoms prior to December 24, 2009.  However, the January 2009 VA progress note shows a complaint of "few" flashbacks and nightmares, "as long as he avoids news coverage and other reminders of war," some feeling of being jumpy and on-edge, and avoiding people.  The May 2009 report notes similar complaints, but with nightly flashbacks or nightmares.  These reports both note that he was appropriately dressed and neatly-groomed, that his speech was within normal limits, that his thought processes were logical, coherent, and cohesive, that he did not have suicidal or homicidal ideation, that there were no delusions or hallucinations, and that insight and judgment were intact/good.  In summary, the GAF scores of 55 are evidence only of moderate symptomatology, they are not per se evidence that the criteria for an initial evaluation in excess of 30 percent have been met, nor are they are not sufficiently supported by the accompanying findings such that an increased evaluation is warranted.  The Board therefore finds that when this evidence is read in context with the other medical evidence of record, this evidence is insufficient to warrant an initial evaluation in excess of 30 percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  To the extent that it is argued that it is unlikely that his symptoms increased from 30 percent to 70 percent in severity on the date assigned, the Board is unaware of any authority for the proposition that such an increase cannot be assigned.  The issue is at what point in time there was an increase in disablement that can be "factually ascertained with a degree of certainty."  See e.g., VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  Accordingly, the claim must be denied.  


2.  As of December 24, 2009

A VA examination report, dated in December 2009, indicates that the examination was performed on December 24, 2009.  This report shows that the Veteran reported that he had been fired from his job in 2007 "due to increasing PTSD symptoms," including isolation, irritability, depression, anxiety, and difficulty working with others.  He reported that he was married in 1974, that he had three children, and that he often argued with his wife "due to marital problems related to the above PTSD symptoms."  He reported symptoms that included repeated flashbacks triggered by loud noises, fireworks, helicopter sounds, and certain smells, with poor sleep (averaging two to three hours per night), checking his doors to see if they were locked, nightmares, anhedonia, a loss of most interests, hypervigilance, avoiding crowds, and survivor's guilt.  He stated that he was irritable and that he isolated himself, and that he frequently got into arguments.  On examination, he was oriented times four.  Recent and remote memory were good.  Concentration was extremely poor.  He appeared distant with a vacant stare.  Affect was sad and anxious.  Speech was coherent and relevant but showed some psychomotor slowing.  Judgment was poor.  There was a report of passive suicidal ideation, and survivor guilt, but no homicidal ideation.  There were no delusions or hallucinations.  The Axis I diagnoses were PTSD, and alcohol dependence in remission.  The Axis V diagnosis was a GAF score of 30.  The examiner noted that the Veteran had been "forced" to resign in 2007, and that not working or having a leisure structure to distract him had caused a marked deterioration in his condition, with aggravation of symptoms by news of war, that he was unable to follow simple instructions, and that there had been an adverse effect on his ability to work with others (or alone), very poor social functioning, and that he could not perform activities consistent with his work experience and prior training.  

VA progress notes, dated in January and June of 2010, show that the Veteran reported that Prozac was working "fairly well for nightmares," although he was still struggling with flashbacks and nightmares, that he was "always a bit tense and jumpy," that he was socially isolative and avoided people, that he could not be intimate, and that he was still looking for work but could not finding anything yet, and that he was hoping to work in a farming community.  He denied feelings and thoughts of hopelessness, or taking his own life, or a history of suicide attempts.  He was noted to be appropriately dressed and well-groomed, cooperative but nervous, with speech and language within normal limits, and thought processes that were logical, coherent and cohesive.  He was found not to have suicidal ideation, homicidal ideation, delusions or hallucinations.  His insight and judgment were found to be "intact" and "good."  Mood was depressed.  His medications included Fluoxetine.  The GAF scores were both 55.  

The Board finds that as of December 24, 2009, an evaluation in excess of 70 percent is not warranted.  Notwithstanding the Court's decision in Mauerhan, the findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal or homicidal ideation, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for an evaluation in excess of 70 percent have been met.  In this regard, there is no evidence to show that his symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, nor are the other PTSD symptoms shown to have resulted in such impairment.  Id.  Although the Board has considered the GAF score of 30 in the 2009 VA examination report, this score substantially outlies all of the other GAF scores of record (which range between 55 and 65), and this GAF score is not sufficiently supported by the accompanying findings to warrant an evaluation in excess of 70 percent.  Brambley.  These findings indicate, inter alia, that there is no evidence of behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  See QRDC DSM-IV.  The Board points out that the findings in the subsequently dated VA progress notes also fail to show that the criteria for a total rating have been met.  Finally, the Board notes that although there is evidence of unemployability due to psychiatric symptoms, this is not per se evidence of the criteria for a 100 percent rating.  DC 9411.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in total occupational and social impairment due to the required severity of psychiatric symptoms, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 70 percent evaluation.  

3.  Conclusion

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted.

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in March 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this is a claim for an initial increased evaluation.  Thus, although a March 2006 VCAA notice was issued for the claim for service connection for the Veteran's PTSD, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491.  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and Vet Center medical records.  The Veteran has been afforded two examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).








ORDER

The appeal is denied.   


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


